Title: From John Adams to the Comte de Vergennes, 19 May 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Paris May 19th. 1780
     
     I have the honor to inclose a few Newspapers, recieved the last Post, from Boston by the Way of Bilbao. There is very little News. I have Letters as late as the twenty seventh of March.
     The remarkable thing in the Pensylvania Gazette is, that the Great Seal of the Province of Pensylvania, was brought into the House of Assembly, of that State, and by order of the House defaced and cut to Pieces—which to be sure is no proof of a desire to go back to their old Government. I dont see how they could have expressed a stronger Contempt of it.
     In the independent Chronicle of the ninth of March, is a list of Prizes made by the Privateers of the middle District of Massachusetts Bay only, since the last Session of the Court of Admiralty. They amount to nineteen Vessels, which shews that Privateering flourishes in those Seas, and also shews what Havock may and probably will be made, among the English Transports, Provision Vessels and Merchantmen, when the Superiority of the French and Spanish Fleets, comes to be as clear as it will soon be, perhaps as it is now, and has been since the Arrival of Mr. de Guichen.
     In a private Letter of the twenty seventh of March I am told, that two Prizes had just then arrived, one with four hundred Hogsheads of Rum, and another with four thousand Barrels of Flour, Pork and Beef, Articles much wanted by the Enemy, and not at all amiss in Boston.
     The Convention had gone through the Constitution of Government, and accepted the Report of the Committee, with some few unessential Amendments.
     I have the honor to be, with great Respect, Sir, your Excellency’s most obedient and most humble Servant
     
      John Adams
     
    